EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic communication with John Salazar (Reg No 39353) on 11/1/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
Claim 1. (Currently Amended) A method of training a machine learning model to be used in autonomous control of an autonomous vehicle, the method implemented by one or more processors and comprising: 
generating a plurality of training instances, wherein generating at least one instance of the plurality of training instances comprises: 
receiving a first instance of sensor data captured using a first sensor suite of a first vehicle, wherein one or more objects are captured in the first instance of sensor data; 
receiving a second instance of sensor data collected using a second sensor suite of a second vehicle, wherein the one or more objects captured in the first instance of sensor data are captured in the second instance of sensor data, 
wherein an additional object  partially captured in the first instance of sensor data is captured in the second instance of sensor data, and 

generating one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to one or more corresponding locations of the additional object and the one or more objects in the first instance of sensor data; 
using the plurality of training instances, training the machine learning model by: 
processing the first instance of sensor data using the machine learning model to generate predicted output indicating one or more predicted object labels for the additional object and the one or more objects captured in the first instance of sensor data; 
determining a difference between the predicted output and the one or more generated object labels for the first instance of sensor data; and 
updating one or more weights used for the machine learning model based on the determined difference.  

Claim 2. (Previously Presented) The method of claim 1, wherein the machine learning model is a neural network model and wherein updating the one or more weights in the machine learning model based on the determine difference comprises: 
updating, using backpropagation, the one or more weights in the neural network model using the determined difference.  

Claim 3. (Currently Amended) The method of claim 1, wherein the additional object and the one or more objects are distinct from the first vehicle and are distinct from the second vehicle.  

Currently Amended) The method of claim 1, wherein the first instance of sensor data collected using the first sensor suite of the first vehicle includes a corresponding first time stamp, and wherein at least one [[of]] sensor[[s]] in the first sensor suite detects the second vehicle.  

Claim 5. (Previously Presented) The method of claim 4, wherein the second instance of sensor data includes a corresponding second time stamp.  

Claim 6. (Previously Presented) The method of claim 5, wherein the second instance of sensor data collected using the second sensor suite of the second vehicle is temporally correlated with the first instance of sensor data collected using the first sensor suite of the first vehicle by temporally correlating the corresponding first time stamp of the first instance of sensor data with the corresponding second time stamp of the second instance of sensor data.  

Claim 7. (Currently Amended) The method of claim 1, wherein  generating the one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to one or more corresponding locations of the corresponding additional object and one or more objects in the first instance of sensor data comprises: 
for each object corresponding to the one or more object labels in the second instance of sensor data: 
determining a location of the object in the second instance of sensor data; 
determining a corresponding location of the object in the first instance of sensor data; and 
generating the object label for the first instance of sensor data by mapping the label of the object to the location of the object in the first instance of sensor data.  


determining the location of the object in the second instance of sensor data with respect to a common coordinate system; and 
determining the corresponding location of the object in the first instance of sensor data with respect to the common coordinate system.  

Claim 9. (Previously Presented) The method of claim 7, wherein determining the location of the object in the second instance of sensor data and determining the corresponding location of the object in the first instance of sensor data comprises: 
determining the location of the object in the second instance of sensor data with respect to a coordinate system of the second vehicle; and 
determining the corresponding location of the object in the first instance of sensor data with respect to the coordinate system of the second vehicle.  

Claim 10. (Previously Presented) The method of claim 1, wherein the first vehicle is a first autonomous vehicle, wherein the first sensor suite of the first vehicle is a first autonomous vehicle sensor suite, and wherein the first autonomous vehicle sensor suite comprises at least a Global Positioning System (GPS) unit, a radio direction and ranging (RADAR) unit, a light detection and ranging (LIDAR) unit, one or more cameras, or an inertial measurement unit (IMU).  



Claim 12. (Previously Presented) The method of claim 10, wherein the second vehicle is a second autonomous vehicle, wherein the second sensor suite of the second vehicle is a second autonomous vehicle sensor suite.  

Claim 13. (Previously Presented) The method of claim 10, wherein the second vehicle is a non-autonomous vehicle and the second sensor suite of the second vehicle is a removable hardware pod.  

Claim 14. (Previously Presented) The method of claim 13, wherein the removable hardware pod is mounted onto the second vehicle.  

Claim 15. (Previously Presented) The method of claim 13, wherein the removable hardware pod includes at least a GPS unit, LIDAR unit, or one or more cameras.  

Claim 16. (Currently Amended) The method of claim 1, wherein generating each of the plurality of training instances further comprises: 
receiving a third instance of sensor data using a third sensor suite of a third vehicle, wherein the third instance of sensor data is temporally correlated with the first instance of sensor data and is temporally correlated with the second instance of sensor data, and 
wherein the third instance of sensor data includes one or more additional object labels corresponding to the one or more objects captured in the third instance of sensor data; and 
 generating the one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to the one or more corresponding locations of the  additional object and one or more objects in the first instance of sensor data, and mapping the one or more additional object labels included in the third instance of sensor data to the one or more corresponding locations of the  one or more objects in the first instance of sensor data.  

Claim 17. (Previously Presented) The method of claim 16, wherein the third vehicle is a third autonomous vehicle.  

Claim 18. (Previously Presented) The method of claim 16, wherein the third vehicle is an additional non-autonomous vehicle and the third sensor suite of the third vehicle is a removable hardware pod.  

Claim 19. (Currently Amended) A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the following operations:
utilizing a machine learning model in controlling an autonomous vehicle, wherein training the machine learning model comprises: 
generating a plurality of training instances, wherein generating at least one instance of the plurality of training instances comprises: 
receiving a first instance of sensor data collected using a first sensor suite of a first vehicle; receiving a second instance of sensor data collected using a second sensor suite of a second vehicle, 

wherein the second instance of sensor data includes one or more object labels corresponding to one or more objects captured in the second instance of sensor data, the one or more objects including an additional object  partially captured in the first instance of sensor data; 
automatically generating one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to one or more locations of the additional object and the one or more objects in the first instance of sensor data; 
using the plurality of training instances, training the machine learning model by: 
processing the first instance of sensor data collected using the first sensor suite of the first vehicle using the machine learning model to generate predicted output; 
determining a difference between the predicted output and the one or more automatically generated object labels for the first instance of sensor data; and 
updating one or more weights used for the machine learning model based on the determined difference.  

Claim 20. (Currently Amended) At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
utilizing a machine learning model in controlling an autonomous vehicle, wherein training the machine learning model comprises: 

receiving a first instance of sensor data collected using a first sensor suite of a first vehicle; 
receiving a second instance of sensor data collected using a second sensor suite of a second vehicle, 
wherein the second instance of sensor data collected using the second sensor suite of the second vehicle is temporally correlated with the first instance of sensor data collected using the first sensor suite of the first vehicle, and 
wherein the second instance of sensor data includes one or more object labels corresponding to one or more objects captured in the second instance of sensor data, the one or more objects including an additional object  partially captured in the first instance of sensor data; 
automatically generating one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to one or more locations of the additional object and the one or more objects in the first instance of sensor data; 
for each training instance in the plurality of training instances, training the machine learning model by: 
processing the first instance of sensor data collected using the first sensor suite of the first vehicle using the machine learning model to generate predicted output; 
determining a difference between the predicted output and the one or more automatically generated object labels for the first instance of sensor data; and 
updating one or more weights in the machine learning model based on the determined difference.  

Currently Amended) A method of training a machine learning model with targeted training instances to be used in autonomous control of at least one autonomous vehicle, the method comprising: 
generating a plurality of targeted training instances, wherein generating each of the targeted training instances includes: 
generating autonomous vehicle training input of the targeted training instances based on an instance of autonomous vehicle data wherein at least one [[of]] sensor[[s]] of an autonomous vehicle sensor suite detects an additional vehicle and an object partially occluded from a field of view of the autonomous vehicle sensor suite; 
generating one or more labels of the autonomous vehicle training input by mapping a determined corresponding instance of additional vehicle data to the instance of autonomous vehicle data, 
wherein the instance of additional vehicle data temporally corresponds with the instance of autonomous vehicle data detecting the additional vehicle, 
wherein the instance of additional vehicle data includes at least one attribute of the additional vehicle that is related to mobility of the additional vehicle, and wherein the instance of additional vehicle data includes data of [[an]]the object partially  occluded from [[a]]the field of view of the autonomous vehicle sensor suite, collected via at least one [[of]] sensor[[s]] in an additional vehicle sensor suite of the additional vehicle; 
generating the trained machine learning model by: 
applying the autonomous vehicle training input of the targeted training instances as training input to the machine learning model to generate predicted output of the machine learning model; and 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 19, 20, and 21, closest prior art Kee et al. (PGPub No US 2019/0354782 A1) and Lin et al. (US Patent No 10,558,224 B1) (hereinafter Kee and Lin, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Kee teaches a method of training a machine learning model for use in control of an autonomous vehicle by generating a plurality of training instances. The training instances use a portion of first vehicle data as input to the model, determine a difference between the predicted output of the model and the remaining portion of the first vehicle data, and update coefficients in the model based on the determined difference. Kee fails to teach using additional vehicle data detected using a sensor suite on a second vehicle, wherein the first vehicle data and the additional vehicle data both include one or more objects captured in both instances of sensor data and an additional object that is partially occluded from the first vehicle. 
Lin teaches sharing data between vehicles. A first vehicle can detect an object and send data to a second vehicle that also detects the object. Although Lin teaches sending vehicle data to a second vehicle and determining a location of the detected objects, Lin fails to explicitly teach a set of first vehicle data from a first vehicle and a set of additional vehicle data from a second vehicle, wherein both the first vehicle data and the additional vehicle data contain one or more detected objects and an 
The combination of Kee and Lin fails to teach training a machine learning model using a set of first vehicle data from a first vehicle and a set of additional vehicle data from a second vehicle, wherein both the first vehicle data and the additional vehicle data include one or more objects captured in both instances of sensor data and an additional object that is partially occluded from the first vehicle. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668